DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 10, 2021, has been entered.
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on September 10, 2021.
Claims 1, 7, 16, and 10 are amended.  Claims 1, 2, 4-17, 19, and 20 are pending for examination.  Claims 1, 16, and 20 are independent claims.

Claim Objections
Claim 7 is objected to because of the following informality: the claim status is indicated as “Currently amended” but the claim contains no amendment markings.  The claim has been treated as if having “Previously presented” status. 

Claim Rejections - 35 USC § 112
Regarding Claims 1, 2, 4-17, 19, and 20, Applicant’s Amendment corrects the previous issues of lack of written description.  The previous rejections on these grounds are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 2, 4-17, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claims 1, 16, and 20 each recite the limitation “determine which one or more of the other user devices of the plurality of occupants represented by corresponding occupant icons to be activated” in the claimed system, method, and medium respectively.  The grammatical disagreement between the phrases “determine which” and “to be activated” renders the scope of the claims indefinite.  Dependent claims incorporate the deficiency.
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 4, 5, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Un Kyu, U.S. Patent Application 2015/0271561 A1 (published Sep. 24, 2015) (hereinafter “Park”) in view of Fujiki, Takeshi, U.S. Patent Application 2012/0260288 A1 (published Oct. 11, 2012) (hereinafter “Fujiki”).
Regarding Claim 1, Park teaches a content sharing system for use in a vehicle (e.g., Park, Abstract, describing a system and method for controlling multi source and multi display within a vehicle in which contents are selected for sharing), comprising:
A user interface (e.g., id., Abstract and para. 9, indicating implementation of a graphical user interface [GUI]); and
A controller coupled with the user interface (e.g., id., Abstract and paras. 12 and 22, describing display of the GUI by a controller or control unit), the controller being configured to:
Display a map of the vehicle on the user interface (see, e.g., id., Abstract and paras. 9, 10 and 33 and Fig. 3, describing and illustrating display of a representation of the vehicle and of multiple display devices at positions within the vehicle through the GUI), the map showing at least: 
A plurality of occupant icons each representing an occupant in the vehicle (see, e.g., id., para. 33 and Fig. 3, describing and illustrating iconic, rectangular elements associated with multiple display devices visually displayed at a positions in the vehicle and describing display positions related to a driver seat, a , and 
A content icon representing content presented by a first occupant represented by a first of the plurality of the occupant icons (see, e.g., id., para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device; paras. 32 and 33 and Fig. 3, describing and illustrating display of multiple contents at source devices in the vehicle and available for selection and describing arrangements in which a source device is a passenger wireless terminal such as at a passenger seat [representing a first occupant at least in the sense of representing a position in the vehicle occupied by a particular passenger]; paras. 31 and 32 and Fig. 2, describing and illustrating display of multiple source devices and contents associated with each of the source devices; para. 11, describing embodiments in which the GUI is configured to visually display source devices and videos or sounds using an icon);
Detect a user operation moving the content icon to an area of the user interface (see, e.g., id., para. 11, describing embodiments in ; and
Control, based on the user operation, sharing of the content between a first user device of the first occupant and at least a second user device (see, e.g., id., para. 34, describing selected contents [associated with a source device, which may be a passenger wireless terminal] transmitted to a designated display device selected by input by the user and providing an example in which particular contents [of a particular source device] are transmitted to a particular display device, and para. 39 and Fig. 5). 
However, Park is silent regarding moving the icon to a central area of the user interface, regarding determine one or more of the other user devices of the plurality of occupants represented by corresponding occupant icons to be activated, and regarding sharing of the content between the first user device and only those activated user devices of the other of the plurality of occupants including the second user device.
Fujiki teaches a content sharing system (e.g., Fujiki, Abstract and para. 42, describing a data sharing system) comprising: a user interface; and a controller coupled with the user interface, the controller being configured to: display a plurality of user icons each representing a user (see, e.g., id., paras. 54 and 55 and ; detect a user operation moving a content icon to a central area of the user interface; determine one or more of the other user devices of the plurality of users represented by corresponding user icons to be activated; and control, based on the user operation, sharing of content between a first user device of a first user and only those other activated user devices of other of the plurality of users including a second user device (see, e.g., id., paras. 7, 8, and 55, describing a drag-and-drop operation of an output data icon or data file onto a user icon causing transmission of data; paras. 74 and 75 and Figs. 7A-7C, describing and illustrating embodiments comprising a group icon representing multiple user icons [which can be viewed as activated users and corresponding devices at least in the sense of being selected as part of a group]; paras. 89 and 90 and Figs. 11A and 11B, describing and illustrating adding user icons to a collective transmission area [which can be viewed as activating users and corresponding devices in some form], indicating an arbitrary display location of the collective transmission area, and illustrating the collective transmission area displayed in a location that can be viewed as vertically central in the user interface when viewed in relationship to Figure 3; and paras. 90 and 92, describing the plurality of users associated with the collective transmission area receiving data as result of one drag-and-drop operation of a data icon onto the collective transmission area).
Park and Fujiki are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices in relationship to moving icons.  Before the effective filing date, it would have see, e.g., Fujiki, paras. 2-4 and 12; and in view of the value of grouping well known in the art).  
Regarding Claim 4, Park as modified by Fujiki teaches the system of Claim 1, wherein the controller is further configured to: identify the occupants of the vehicle who use the plurality of user devices; and control the sharing of the content based additionally on at least one of identities, ages, preferences, or seating positions of the occupants (see, e.g., Park, paras. 27 and 28, describing the vehicle including various displays including a head-up display, a cluster display, a head unit display, a passenger seat display, and a rear seat displays and describing each of the displays as providing content to the closest passenger of the vehicle such that the head-up display and the cluster display are configured to display information related to vehicle driving to a driver of the vehicle, the head unit display is configured to provide a video to a passenger in a front seat, the passenger seat display is configured to provide a video to a passenger in a passenger seat, and the rear seat displays are configured to provide video to passengers in a rear seat [representing identifying vehicle occupants 
Regarding Claim 5, Park as modified by Fujiki teaches the system of Claim 4, wherein the controller is further configured to: restrict a user device used by a driver of the vehicle from playing a predefined type of content (see, e.g., Park, para. 12, indicating embodiments in which content that may cause distraction to a driver is connected to only a passenger display device when a source device is connected to a display device such that a driver may be prevented from being distracted by displaying certain content).
Regarding Claim 11, Park as modified by Fujiki teaches the system of Claim 4, wherein the controller is further configured to: restrict, based on an identity of an occupant in the vehicle, the sharing of the content from the user interface to a user device of the occupant (see, e.g., Park, para. 12, indicating embodiments in which content that may cause distraction to a driver is connected to only a passenger display device when a source device is connected to a display device such that a driver may be prevented from being distracted by displaying certain content.  Note that restricting content to a driver, an occupant in the vehicle, can be viewed as restricting based on an identity of an occupant).
Regarding Claim 12, Park as modified by Fujiki teaches the system of Claim 1, wherein the content includes at least one of screen data, audio data, video calls, audio calls, podcasts, radios, music, TV shows, sports programs, movies, map locations, map routes, or waypoints (see, e.g., Park, para. 9, indicating shared 
Regarding Claim 13, Park as modified by Fujiki teaches the system of Claim 1, wherein the controller is further configured to: control an audio system of the vehicle based on the sharing of the content (see, e.g., Park, para. 9, indicating shared contents in the form of a video or sound supplied by a selected source device; paras. 5, 11, 27, 28, 33, 37, and 39 and Claims 1 and 6, indicating video or sound output through various display devices including a head unit display, cluster display, and passenger seat displays [indicating control of an audio system integrated with or of the vehicle in some form]).
Regarding Claim 14, Park as modified by Fujiki teaches the system of Claim 1, wherein the user interface is part of a mobile device (see, e.g., Park, Abstract and paras. 10 and 11, indicating a GUI for selecting content presented at a source device; para. 29 and Fig. 1, describing and illustrating display devices in the form of portable display screens or wireless terminals; paras. 31 and 32 and Fig. 2, describing and illustrating source devices in the form of mobile devices; and para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device).
Regarding Claim 16, Park as modified by Fujiki teaches a method corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Park as modified by Fujiki teaches a method corresponding to the system of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Park as modified by Fujiki teaches a non-transitory computer-readable medium corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable. 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Ording et al., U.S. Patent Application 2013/0145325 A1 (published Jun. 6, 2013) (hereinafter “Ording”).
Regarding Claim 2, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the user operation includes dragging the icon from a first area of the map to the central area of the user interface; and wherein the content icon is moved to be activated to play the content (see, e.g., Park, and para. 34 and Fig. 3, describing and illustrating a control signal input to the GUI such that selected contents are transmitted to a designated display device selected by a click or drag-and-drop input by the user, and paras. 28, 32, 33, and 37, describing display of video content at a designated display device; and Fujiki, paras. 90 and 92 and Figs. 11A and 11B, describing a plurality of users receiving data as result of one drag-and-drop operation of a data icon onto a collective transmission area displayed at a designated area).
However, Park as modified by Fujiki is silent regarding the system wherein the icon is reshaped once moved.
Ording teaches a system (e.g., Ording, Abstract and para., describing graphical user interfaces for computer systems) wherein a user operation includes dragging an icon from a first area to another area of a user interface and wherein the icon is reshaped once moved to be activated (see, e.g., id., para. 8, describing a user interface having elements whose appearance dynamically changes in dependence upon characteristics of an object associated with a drag-and-drop operation and describing embodiments in which elements involved in drag-and-drop operations, including the icon for the object being dragged, are varied to reflect a task at hand, para. 32, describing embodiments in which an appearance of an icon being dragged is changed in lieu of changing a destination icon).
Ording is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems for performing operations in a user interface in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Ording and implement a system in which an icon is dragged and is reshaped once moved to be activated in order to provide intuitive visual feedback regarding the result associated with a drag and drop operation (see, e.g., Sutton, paras. 3-7; and in view of the value of visual feedback well known in the art).  
Regarding Claim 17, Park as modified by Fujiki and as further modified by Ording teaches a method corresponding to the system of Claim 2.  The same rationale of rejection provided above is applicable. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Geppert et al., U.S. Patent Application 2010/0251177 A1 (published Sep. 30, 2010) (hereinafter “Geppert”).
Regarding Claim 6, Park as modified by Fujiki teaches the system of Claim 1 as discussed above but appears to be silent regarding the system wherein the controller is further configured to: determine that the content relates to a conference call hosted by the first user device; request permission from the first user device for allowing the second user device to join the conference call; and when the first user device grants the permission, provide the content to the second user device.
Geppert teaches a content sharing system (see, e.g., Geppert, Abstract and para. 42, describing systems for presenting a contact manager associated with a communication session represented in a graphical user interface) comprising a controller configured to: determine that content relates to a conference call hosted by a first user device; request permission from the first user device for allowing a second user device to join the conference call; and when the first user device grants the permission, provide the content to the second user device (see, e.g., id.
Park and Geppert are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Geppert and implement a system in which it is determined that content relates to a conference call hosted by a first user device, permission from the first user device is requested for allowing a second user device to join the conference call, and when the first user device grants the permission, the content is provided to the second user device in order to allow a user to more easily manage participants in a conference call and requests to join a conference call (see, e.g., Geppert, paras. 6-8; and in view of the value of permission-based conferencing well known in the art).  
Regarding Claim 15, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the controller is in a remote server in communication with the vehicle (see Park, para. 23, describing embodiments in which control logic is embodied as non-transitory computer readable media such that the computer readable media is stored and executed in a distributed fashion by a telematics server).
However, Park as modified by Fujiki appears to be silent regarding the control being in a cloud.
Geppert further teaches a content sharing system (see, e.g., Geppert, Abstract and para. 42, describing systems for presenting a contact manager associated with a communication session represented in a graphical user interface) comprising a controller in a cloud (see, e.g., id., para. 65, describing embodiments in which communication session control and functionality is distributed among multiple server resources in a network or cloud).
A discussion of Park and Geppert as analogous art and a motivation to combine are provided above.  One of ordinary skill in the art would have been motivated to combine the teachings of Park, Fujiki, and Geppert and implement a system in which a controller is in a cloud in communication with a vehicle under the same rationale as provided in the discussion of Claim 6 above and further in order to allow remote control, management, or storage of user interface functionality (see, e.g., Geppert, paras. 65 and 107; and in view of the value of cloud computing well known in the art).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Cho, Kyoungmin, U.S. Patent Application 2015/0015479 A1 (published Jan. 15, 2015) (hereinafter “Cho”).
Regarding Claim 7, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the user operation is performed by the first occupant (see, e.g., Park, Abstract and para. 32, indicating use of a GUI displaying at least one source device and at least one display device at positions to select content for outputting at a selected display device and indicating such a GUI displayed at a display device that may be selected for content output; para. 34, providing an example in which particular contents [of a particular source device] are transmitted to a particular display device in response to a user click or drag and drop; and para. 42, indicating that all devices disposed within the vehicle may operate as a 
However, Park as modified by Fujiki appears to be silent regarding the system wherein the controller is further configured to: determine whether the first user device is permitted to provide the content to the second user device; if the first user device is permitted, provide the content to the second user device; and if the first user device is not permitted, restrict the content from being shared with the second user device.
Cho teaches a content sharing system (see, e.g., Cho, Abstract and para. 10, describing a mobile terminal capable of outputting video and allowing a passenger to share a video) comprising a controller configured to: determine whether a first user device is permitted to provide content to a second user device; if the first user device is permitted, provide the content to the second user device; and if the first user device is not permitted, restrict the content from being shared with the second user device (see, e.g., id.
Park and Cho are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices and with teachings directed to sharing content between devices within a vehicle.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Cho and implement a system in which it is determined whether a first user device is permitted to provide content to a second user device; if the first user device is permitted, the content is provided to the second user device; and if the first user device is not permitted, the content is restricted from being shared with the second user device in order to allow a user or users to securely and more easily control aspects of an interface in a vehicle while maintaining safe driving (see, e.g., Cho, paras. 5-10, 251, 272, and 306; and in view of the value of permission-based sharing well known in the art).  
Regarding Claim 8, Park as modified by Fujiki teaches the system of Claim 1 and Park as modified by Fujiki and as further modified by Cho teaches the system of Claim 7.  The same rationales of rejection provided above are applicable.  Park as modified by Fujiki and as further modified by Cho further teaches the system wherein the user operation is performed by a user of the second user device (see, e.g., Park, Abstract and para. 32, indicating use of a GUI to select content for outputting at a selected display device and indicating such a GUI displayed at a display device that may be selected for content output; para. 34, providing an example in which particular contents [of a particular source device] are transmitted to a particular display device in response to a user click or drag and drop; and para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device.  ; and wherein the controller is further configured to: determine whether the second user device is permitted to share the content presented by the first user device; if the second user device is permitted, provide the content to the second user device; and if the second user device is not permitted, restrict the content from being shared with the second user device (see, e.g., Cho, paras. 273, 274, 284, 290, and 296 and Fig. 14, describing and illustrating a flow chart of a control method comprising executing a video sharing mode, receiving a response signal regarding whether to accept video sharing, outputting a received image if a sharing accept signal is received, and presenting a sharing rejected message if a sharing reject signal is received.  Note that any connection between two devices that is rejected or restricted can be viewed as comprising a determination that a second user device is not permitted to share content presented by a first user device.  One of ordinary skill in the art would have been motivated to implement such a permission arrangement under the same rationale as provided in the discussion of Claim 7 above).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Sutton et al., U.S. Patent Application 2011/0239117 A1 (published Sep. 29, 2011) (hereinafter “Sutton”).
Regarding Claim 9, Park as modified by Fujiki teaches the system of Claim 1 as discussed above but appears to be silent regarding the system wherein the controller is 
Sutton teaches a content sharing system (e.g., Sutton, Abstract, describing systems for sharing and exchanging information) comprising a controller configured to: display, on a map, information regarding occupants of a space who use a plurality of user devices (see, e.g., id., paras. 26 and 29 and Fig. 2, describing and illustrating embodiments in which the system is configured to generate a GUI representing the physical environment of the SRC system comprising the physical location or relative location of peripheral devices; para. 30 and Fig. 2, describing and illustrating embodiments in which the system is configured to associate an avatar associated with a user with each of the peripheral devices such that avatars are displayed within the representation of the physical environment based on the physical location and relative position of each of the peripheral devices; para. 41, describing embodiments in which avatars are created by users and associated with each of the peripheral devices such that each peripheral device having a user has an associated avatar; and para. 42, describing embodiments in which avatars are uniquely distinguishable from each other such as by having unique identification tags, colors, symbols, or other identifiers assigned or by having a unique appearance and describing embodiments in which an avatar is based on some physical characteristic of the user of the associated peripheral device such as having a same gender, hair color, clothing color, or the like, of the user).
Park and Sutton are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between see, e.g., Sutton, paras. 1-6; and in view of the value of user identification in collaboration environments known in the art).  
Regarding Claim 10, Park as modified by Fujiki and as further modified by Sutton teaches the system of Claim 9, wherein the occupant information includes at least one of names of the occupants, avatars representing the occupants, pictures of the occupants, activities of the occupants, or seating positions of the occupants in the vehicle (see, e.g., Sutton, para. 30 and Fig. 2, describing and illustrating embodiments in which a user avatar is associated with each of the peripheral devices displayed based on physical location and relative position, and para. 42, describing embodiments in which avatars are uniquely distinguishable from each other and describing embodiments in which an avatar is based on some physical characteristic of the user of the associated peripheral device such as having a same gender, hair color, clothing color, or the like, of the user.  Note that teachings regarding avatars representing users anticipates the alternative language of the claims).

Response to Arguments
Applicant’s arguments filed September 10, 2021, have been fully considered but are not persuasive.  Applicant argues on page 9 of the Amendment (page 3 of the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Zhang et al., U.S. Patent Application 2015/0149585 A1 (published May 28, 2015), teaching techniques for transmitting and presenting content in which content items are transmitted to a portion of subscribing users based on states, preferences, or characteristics of the users; and Lo, Chun-Pin, U.S. Patent Application 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
10/23/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174